Citation Nr: 1514253	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from January 1986 to June 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It is necessary for the Board to remand the Veteran's right knee disorder claim to obtain an adequate medical opinion and examination.  

In this case, the Veteran asserts that his right knee disorder was incurred during active duty service.  The Veteran's January 1986 enlistment examination did not note that any right knee abnormalities were present at entry.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorder noted at the time of such entry.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  As the Veteran's right knee disorder was not noted at entry, the presumption of soundness applies.  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  

The Veteran was afforded a VA examination in September 2011 to determine the nature and etiology of his right knee disorder.  The examiner concluded that the Veteran's right knee disorder preexisted service.  The examiner noted that the Veteran reported that he played high school football and was medically discharged from service due to a preexisting right knee disorder.  However, the examiner did not address the evidence indicating that the Veteran did not have a preexisting right knee disorder - e.g., the January 1986 enlistment examination, the April 1986 service treatment record noting a 2-month history of pain with no history or trauma, and the Veteran's lay statements indicating that he did not have any knee problems prior to service.  As such, the examiner's opinion lacks rationale.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that the September 2011 medical opinion is inadequate and a remand is required to obtain a new medical opinion and examination. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disorder that may be present.  

The claims file must be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The examiner should elicit a history from the Veteran, to include whether the Veteran experienced any right knee problems or injuries before service, any right knee injuries sustained during service, and the onset of his right knee symptoms.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

The examiner must clearly identify all current right knee disorders and provide an opinion as to the following questions for each currently diagnosed disorder, including any current osteoarthritis:

(a)  Is there clear and unmistakable (undebatable) evidence that the right knee disorder existed prior to the Veteran's active duty service?

(b)  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing right knee disability did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service?

(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the right knee disorder manifested during active duty service; that osteoarthritis manifested to a compensable degree within one year of separation; or that the right knee disorder is otherwise related to an event, injury, or disease incurred during active duty service?

In rendering an opinion, the examiner must address the following:  1) the Veteran's April 2012 statement that he had no right knee injury before he enlisted in the military and that he has suffered from chronic right knee pain and arthritis since his discharge; 2) the April 2012 statement from the Veteran's buddy during service, K.M., stating that he observed the Veteran injure his knee while training in the mountains and that he did not perceive the Veteran as having a knee problem before he joined the military; and (3) the April 18, 1986 service treatment record noting that the Veteran had experienced right knee pain for 2 months and that he had no history of trauma.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




